               Case 1:19-cv-11570-ER Document 41 Filed 11/16/20 Page 1 of 2




William Cafaro, Esq.
Partner
                                   WCLAW OFFICES OF
                                     WILLIAM CAFARO
                                                                                                 Louis M. Leon, Esq.
                                                                                                           Associate
ADMITTED IN NY, CA, MD & TX
                                           108 West 39th Street, Suite 602                            ADMITTED IN NY
Email: bcafaro@cafaroesq.com                New York, New York 10018                       Email: lleon@cafaroesq.com
                                             Telephone: 212.583.7400
Amit Kumar, Esq.                             Facsimile: 212.583.7401
                                                                                              Matthew S. Blum, Esq.
                                               www.cafaroesq.com
Managing Attorney                                                                                       Of Counsel
ADMITTED IN NY & NJ                                                                                    ADMITTED IN NY
Email: akumar@cafaroesq.com                                                                Email: ablum@cafroesq.com

Andrew S. Buzin, Esq.                                                                      Deena L. Buchanan, Esq.
Of Counsel                                                                                             Of Counsel
ADMITTED IN NY, FL & DC                                                                           ADMITTED IN NM & NJ


                                                              November 16, 2020

Via ECF                                                                      Defendants are directed to respond by
Hon Edgardo Ramos, USDJ                                                      Thursday, November 19, 2020.
United States Courthouse
40 Foley Square                                                              So ordered.
New York, NY 10007

                                   Re: Jimenez v. Bosie LLC et al
                                   Case No.: 19-cv-11570
                                                                                       11/16/2020
Your Honor,

          This firm represents the Plaintiff in the above referenced FLSA matter. We write to
  respectfully request an Order, pursuant to Rule 37(a) of the Federal Rules of Civil Procedure, (1)
  compelling Defendants fully respond to Plaintiff’s demand pursuant to SDNY Local Civil Rule 26.1
  dated September 28, 2020 and state the individual defendants’ “residence and domicile, and any
  state or other jurisdiction of which that party is a citizen for purposes of 28 U.S.C. § 1332;” (2)
  compelling Defendants to respond to Plaintiff’s discovery demands dated October 7, 2020 without
  objections; and (3) awarding Plaintiff attorneys’ fees associated with having to make this motion.
  Should the latter part be granted, we request permission to submit a fee application.

          After the Court vacated a default against the Defendants, Defendant Nilesh Dawda has
  moved to dismiss the Complaint against him on the basis of defective service of process. See, D.E.
  33; 35. On September 28, 2020 Plaintiff served a demand for addresses pursuant to Local Civil Rule
  26.1, on the defendants and each of them. See, Ex. 1. The request at issue states:

            For each defendant furnish a verified statement setting forth the following: (a) If the
            responding party is a natural person, that party’s residence and domicile, and any
            state or other jurisdiction of which that party is a citizen for purposes of 28 U.S.C. §
            1332;
            Case 1:19-cv-11570-ER Document 41 Filed 11/16/20 Page 2 of 2




 Ex. 1. On October 14, 2020, Defendants sent an unverified response, appended hereto as Exhibit 2,
 which stated:

        Objection this question is improper and more appropriate for a deposition, without
        waiving the objection defendants respond as follows: Defendants are not in possession
        of the requested information at this time. If and when defendants possess the requested
        information it will be provided to plaintiff in accordance with FRCP 26.

 Ex. 2. The response is wholly improper and the objections are without merit. Moreover, Defendants
 failed to verify their responses as required under the local rule, See, Local Civil Rule 26.1. AS such,
 the Defendants’ objections must be stricken and Defendants should be compelled to fully respond
 to this demand without objections.

         Next, on October 7, 2020, the Plaintiff sent discovery demands to the Defendants consisting
 of interrogatories, document demands and requests for admission. To date, the Defendants have
 failed to provide any responses in compliance with the Plaintiff’s demand. Despite numerous
 attempts to contact Defendants’ counsel concerning their discovery deficiencies, Defendants have
 refused to meet and confer and have refused to explain to Plaintiff’s counsel when they plan on
 complying with their discovery obligations. Instead they have stated that the Defendants will
 respond “as soon as possible.”

         In light of the foregoing, Plaintiff respectfully requests that the Court grant an Order (1)
 compelling Defendants fully respond to Plaintiff’s demand pursuant to SDNY Local Civil Rule 26.1
 dated September 28, 2020; and (2) compelling Defendants to respond to Plaintiff’s discovery
 demands dated October 7, 2020 without objections. See, Quartey v. Schiavone Construction Co.
 LLC, 2013 WL 458064, at *3 (E.D.N.Y. Feb. 6, 2013) (citing Cohalan v. Genie Indus., Inc., 276
 F.R.D. 161, 163 (S.D.N.Y. 2011)) (““A failure to respond or object to a discovery request in a timely
 manner waives any objection which may have been available.”); see also Labarbera v. Absolute
 Trucking, Inc., 2009 WL 2496463, at *1-2 (E.D.N.Y. Aug. 12, 2009) (finding that by missing the
 response deadline and failing to show good cause for not responding to the interrogatories, defendant
 had waived its rights to object to plaintiffs’ discovery requests). Plaintiff further requests that “after
 giving an opportunity to be heard, require [Defendants] whose conduct necessitated the motion . . .
 to pay the [movants'] reasonable expenses incurred in making the motion, including attorney's fees.”
 Restis v. Am. Coalition Against Nuclear Iran, 2014 WL 1870368, at *4 (S.D.N.Y. Apr. 25, 2014).

        Thank you.
                                                Respectfully Submitted,
                                                LAW OFFICE OF WILLIAM CAFARO




                                                ___ ___________________
                                                By: Amit Kumar, Esq. (AK 0822)
                                                Attorneys for Plaintiffs
CC:
All Counsel of Record (via ECF)
